   8:20-cv-00460-RGK-PRSE Doc # 8 Filed: 11/05/20 Page 1 of 2 - Page ID # 91




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HUGUETTE NICOLE YOUNG,                                        8:20CV460

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

JEAN STOTHERT, in her official
capacity as mayor of Omaha, Nebraska,

                     Defendant.



      This matter is before the court on Plaintiff’s application to proceed in forma
pauperis (Filing 2).

      The court’s local rules specify that “[a] financial affidavit that substantially
complies with 28 U.S.C. § 1915(a) and discloses the applicant’s income, assets,
expenses, and liabilities must accompany an application to proceed in forma
pauperis.” NECivR 3.3(a). Because Plaintiff has not provided a financial affidavit
that meets this requirement, her application will be denied.

        However, the denial will be without prejudice to refiling. Plaintiff has the
choice of either paying the $400.00 filing and administrative fees to the clerk’s office
or filing a properly completed application to proceed in forma pauperis, using Form
AO 240, “Application to Proceed in District Court Without Prepayment of Fees or
Costs (Short Form).” Failure to take either action within 30 days will result in the
court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s application to proceed in forma pauperis (Filing 2) is denied
without prejudice.
   8:20-cv-00460-RGK-PRSE Doc # 8 Filed: 11/05/20 Page 2 of 2 - Page ID # 92




       2.    Plaintiff is directed within 30 days to either pay the $400.00 filing and
administrative fees to the clerk’s office or else file a properly completed application
to proceed in forma pauperis, using the Form AO 240, “Application to Proceed in
District Court Without Prepayment of Fees or Costs (Short Form),” which is being
sent to her with this order.1 Failure to take either action within 30 days will result in
dismissal of this matter without further notice.

      3.    The clerk of the court is directed to send Plaintiff a Form AO 240,
“Application to Proceed in District Court Without Prepayment of Fees or Costs
(Short Form).”

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: December 7, 2020: Check for MIFP
or payment.

      Dated this 5th day of November, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      1
        Alternatively, Plaintiff may use the fillable Form AO 240 which is available
on the court’s website at https://www.ned.uscourts.gov/forms.
                                           2
